Stein, J.
Appeal from a judgment of the County Court of Rensselaer County (McGrath, J.), rendered May 26, 2006, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
In satisfaction of a four-count indictment, defendant pleaded guilty to burglary in the second degree. County Court thereafter sentenced defendant as negotiated to 13 years in prison, to run concurrent to a sentence which he was already serving out of Columbia County, along with five years of postrelease supervision. The court also directed that defendant pay restitution in the amount of $232.99 and issued two orders of protection. Defendant now appeals.
Defendant’s failure to raise the appropriate objections has rendered unpreserved for our review his claims that County Court (1) erred in relying upon a presentence investigation report that had been prepared six months earlier in connection *1100with the Columbia County case (see People v Harrington, 3 AD3d 737, 739 [2004]), (2) illegally ordered restitution (see People v Waugh, 52 AD3d 853, 856 [2008]), (3) improperly adjudicated defendant to be a second felony offender (see People v Ochs, 16 AD3d 971, 971 [2005]), and (4) exceeded its authority in issuing one of the two orders of protection in favor of a person who was never confirmed to be either a victim or a witness (see People v Shampine, 31 AD3d 1163, 1164 [2006]). Accordingly, the judgment is affirmed.
Cardona, EJ., Peters, Rose and Kavanagh, JJ., concur. Ordered that the judgment is affirmed.